DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on July 8, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 6-11, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 6-11, regarding the newly amended limitations of claim 23: A new prior art Joseph is cited and a new combination is made as necessitated by the amendments.
Note by the Examiner
5.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 23 and 27-29 are rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2016/0071818 A1), hereinafter as Wang, in view of Khan et al. (US 2013/0214410 A1), hereinafter as Khan, in view of Joseph et al. (US 2009/0267238 A1), hereinafter as Joseph, in view of Karhade et al. (US 2015/0001717 A1), hereinafter as Karhade.


    PNG
    media_image1.png
    398
    1494
    media_image1.png
    Greyscale


7.	Regarding Claim 23, Wang discloses an electronic assembly (see Figs. 2A-B, 4A-C and “Labeled Fig. 4A” above;
Also see [0091] “There can be any number of floors, any number of chips in each floor, and the fabrication processes can be similar to those for other embodiments described above.”), comprising:
a multilayer base (labeled element “Multilayer Base”, includes at least elements 120, 360, 340, 350, see [0007, 0091, 0076, 0087]) that includes an upper surface (upper surface of elements 360);
a cavity (area between elements 360 and above element 120) in the upper surface of the multilayer base, the cavity having a bottom and sidewalls in the multilayer base (see Figs. 2A-B, 4A-C and “Labeled Fig. 4A” above);
Note, the claim as currently recited does not require a single material which is continuous);
a bridge (element 110N, see [0019, 0044, 0092] “the super chip is used just to connect the plain chips to each other, similar to a bridge chip”, “high-speed IOs 210A can be used to communicate between the plain chips through super chip 110N”) that includes an upper surface (see Figs. 2A-B, 4A-C and “Labeled Fig. 4A” above);
an adhesive (element 384, see [0092] “Super chip 110N is glued to WB 120 by adhesive 384.”) that secures the bridge within the cavity, the adhesive on the bottom of the cavity but not in contact with the sidewalls of the cavity (see Figs. 2A-B, 4A-C and “Labeled Fig. 4A” above), wherein a void is laterally between the adhesive and the sidewalls of the cavity (see Figs. 2A-B, 4A-C and “Labeled Fig. 4A” above):
a first die (element 110F.1, see [0041] “In a non-limiting example, chip 110F.1 is a CPU”, ) that includes a silicon-on-chip electronic device (see [0096] “Any chip 110 (110F or 110N) may have such a structure, i.e. may be made of semiconductor (possibly silicon)”), the first die directly contacting the upper surface of the bridge with a first plurality of interconnects (elements 210A directly between elements 110F.1 and element 110N; see [0073] “IOs 210A are attached to IOs 210A of super chip 110N by solder, conductive or anisotropic adhesive, diffusion bonding, or other techniques”) and connected to the upper surface of the multilayer base (see Figs. 2A-B, 4A-C and “Labeled Fig. 4A” above) with a first plurality of interconnects (elements 210B directly between element 110F.1 and element “Multilayer Base”; see [0074] “IOs 210B”); and
a second die directly contacting the upper surface of the bridge with a second plurality of interconnects (elements 210A directly between element 110F.2 and element 110N) and the second die connected to the upper surface of the multilayer base (see Figs. 2A-B, 4A-C and “Labeled Fig. 4A” above) with a second plurality of interconnects (elements 210B directly between element 110F.2 and element “Multilayer Base”), wherein the bridge electrically connects the first die to the second die (see [0019, 0044, 0092] “the super chip is used just to connect the plain chips to each other, similar to a bridge chip”, “high-speed IOs 210A can be used to communicate between the plain chips through super chip 110N”). 
Wang does not explicitly disclose the multilayer base is a substrate; the cavity having a bottom and sidewalls in the substrate; the upper surface of the bridge co-planar with the upper surface of the substrate; the first plurality of fine pitch interconnects and the first plurality of course pitch interconnects; the first die directly contacting the upper surface of the substrate; and the second plurality of fine pitch interconnects and the second plurality of course pitch interconnects; the second die directly contacting the upper surface of the substrate.
Khan discloses a multilayer substrate (see Figs. 2A-C multilayer base substrate element 200, see [0018] “interface substrate 200” including multilayers of at least organic substrate elements 210b and 210c and interposer element 230, see [0018-0019]).
The multilayer substrate as taught by Khan is incorporated to replace the multilayer base of Wang. The combination discloses (see “Illustrated Combination Fig. 4A” provided below for visual aid of the combination – note, the illustration is not meant to be an exact representation of the combination and is for the purposes of visually aid for understanding the combination) the body is a substrate (labeled element “Substrate”); the cavity having a bottom and sidewalls in the substrate (see “Illustrated Combination Fig. 4” below); the first die directly contacting the upper surface of the substrate (see “Illustrated Combination Fig. 4” below – note the interpretation is consistent with the Applicant’s specification, see Applicant’s original Fig. 6, which considers the electrical contacts above the upper surface of the substrate as part of the first die which is then “directly contacting”); and the second die directly contacting the upper surface of the substrate (see “Illustrated Combination Fig. 4” below).

    PNG
    media_image2.png
    586
    1493
    media_image2.png
    Greyscale

Note, see Khan’s Figs. 2A-C, in an upside down perspective to match the orientation of Wang, substrate element 200 has a cavity element 201 having a semiconductor component element 250 secured to the bottom of the cavity by adhesive element 251 which is not in contact with the sidewalls of the cavity with a void laterally between the adhesive and the sidewalls of the cavity, wherein the semiconductor component element 250 has electrical connections elements 252 for connecting to a mounted electrical element, and the substrate element 200 has electrical connections on left and right sides of the semiconductor component to also connect to respective mounted electrical elements; further, Khan’s elements 210b and 210c include organic material see [0019] and Wang’s elements 360 can include organic material see [0076]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the substrate as taught by Khan as the substrate of Wang because the combination allows use of at least one or more organic substrate with an interposer which form a cavity having a semiconductor component which is capable of electrically connecting to mounted electrical components and to the other side of the substrate through electrical connections within the recess, allows for incorporation of semiconductor dies with different bump pitches and densities, contact pad pitches may be tailored locally, and fabrication costs may be minimized by locally adjustable design rules which are not dictated for all layers (see Khan [0022-0023]), and further connections through the bottom of the recess allows for electrical connection to additional electrical components on an opposite side of the substrate (see Kahn Fig. 2C connection to element 270).
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known multilayer base structure for another in a similar device to obtain predictable results (see Khan Figs. 2A-C & [0019], see Wang Fig. 4 and [0076], and see “Illustrated Combination Fig. 4A” above).
Wang and Kahn do not appear to explicitly disclose the upper surface of the bridge co-planar with the upper surface of the substrate; the first plurality of fine pitch interconnects and the first plurality of course pitch interconnects; and the second plurality of fine pitch interconnects and the second plurality of course pitch interconnects.
	Joseph discloses the upper surface of the bridge co-planar with the upper surface of the substrate (see Fig. 1A upper surface of the bridge element 115 co-planar with the upper surface of the substrate element 110 and see [0029] “the top surface 115'' of the bridge 115 and the top surface 110'' of the substrate are coplanar”).
	The co-planar upper surface relationship of the bridge and substrate as taught by Joseph is incorporated as a co-planar upper surface relationship of the bridge and substrate of Wang and Kahn.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the upper surface of the bridge co-planar with the upper surface of the substrate as taught by Joseph as the upper surface of the bridge co-planar with the upper surface of the substrate of Wang and Kahn because the combination simplifies conductive connection thickness considerations between the bridge and a mounted electronic component by having the same distance between a mounted component and a surface of the substrate as the distance between a mounted component and a surface of the bridge (see Joseph Fig. 1A and “Illustrated Combination Fig. 4” above);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known relationship between an upper surface of the substrate and an upper surface of a bridge for another where the two are provided as alternatives in a similar device to obtain predictable results (see Joseph embodiment of Fig. 1A has a coplanar surface and see alternative embodiment of Fig. 3 and [0038] where the upper surface is not coplanar).
	Wang and Kahn and Joseph do not appear to explicitly disclose the first plurality of fine pitch interconnects and the first plurality of course pitch interconnects; and the second plurality of fine pitch interconnects and the second plurality of course pitch interconnects.
	Karhade discloses (see Fig. 1) a first plurality of fine pitch interconnects (elements 108 directly between element 102 and element 106, see [0028] “The first die 102 and second die 104 are coupled to an EmIB 106 through bumps 108 and 110 of the first die 102 and second die 104, respectively”) and a first plurality of course pitch interconnects (see [0028] “The first die 102, second die 104, and EmIB 106 are included with additional routing layers 114, as depicted in FIG. 1” The connections to the element 114 to element 102 is not depicted in the figure but is the understood to be the same as seen for element 104 having course pitch interconnect elements 110 connecting to element 114); and a second plurality of fine pitch interconnects (elements 108 directly between element 104 and element 106) and a second plurality of course pitch interconnects (elements 110 directly between element 104 and element 114).
	The fine pitch of the first and second interconnects which are directly between respective dies and the bridge, and the course pitch of the first and second interconnects which are directly between respective dies and the substrate adjacent to the bridge as taught by Karhade is incorporated with Wang and Kahn and Joseph. The combination discloses the first plurality of fine pitch interconnects and the first plurality of course pitch interconnects; and the second plurality of fine pitch interconnects and the second plurality of course pitch interconnects.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first plurality of fine pitch interconnects and the first plurality of course pitch interconnects; and the second plurality of fine pitch interconnects and the second plurality of course pitch interconnects as taught by Karhade as the first plurality of fine pitch interconnects and the first plurality of course pitch interconnects; and the second plurality of fine pitch interconnects and the second plurality of course pitch interconnects of Wang and Kahn and Joseph because the combination allows for accommodation of finer pitch interconnects directly above an area of an embedded bridge which has a smaller surface area than and adjacent area of the substrate while allowing the same number of electrical connections (see Karhade Fig. 1 and [0028]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known pitch of interconnects of two dies to an embedded bridge and also to respective portions of a substrate for another in a similar device to obtain predictable results (see Karhade Fig. 1).

8.	Regarding Claim 27, Wang and Kahn and Joseph and Karhade disclose the electronic assembly of claim 23.
Kahn further discloses wherein the bridge includes electrical interconnects that have a pitch less than 50 micrometers (see Figs. 2A-C and [0027] “the plurality of through-semiconductor vias in interface substrate 200 enable high-density contact pads having a pitch of, for example, 20 to 40 microns”).

9.	Lauffer (US 2009/0178273 A1) and Ahn et al. (US 2017/0111999 A1), hereinafter as Ahn, are utilized herein as evidence.
10.	Regarding Claim 28, Wang and Kahn and Joseph and Karhade disclose the electronic assembly of claim 23, wherein the substrate is a printed circuit board (the labeled element “Substrate” is a printed circuit board;
One of ordinary skill in the art will understand that the term printed circuit board is utilized to describe a substrate including electrical connections between circuit layers of a stack to each other and outer surfaces, a printed circuit board may be multilayered and include various materials and structure such as a cavity; see evidentiary reference Lauffer [0005-0024] for definition, description, and non-limiting examples of printed circuit boards and see Ahn Figs. 1a-h and at least [0006 & 0023] which describes a printed circuit board having a cavity for mounting a chip), and wherein the bridge is secured to the printed circuit board (see “Illustrated Combination Fig. 4” above).

11.	Regarding Claim 29, Wang and Kahn and Joseph and Karhade disclose the electronic assembly of claim 23, further comprising at least one additional electronic component (see Wang Figs. 4A-C at least element 110F.3, see [0091]) attached to the upper surface of the bridge and the upper surface of the substrate (see Wang Figs. 4A-C and [0091-0092] attached indirectly through element 110F.1).

12.	Claim 24 is rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2016/0071818 A1), hereinafter as Wang, in view of Khan et al. (US 2013/0214410 A1), hereinafter as Khan, in view of Joseph et al. (US 2009/0267238 A1), hereinafter as Joseph, in view of Karhade et al. (US 2015/0001717 A1), hereinafter as Karhade, in view of Hatano et al. (US 2006/0226527 A1), hereinafter as Hatano.

13.	Regarding Claim 24, Wang and Kahn and Joseph and Karhade disclose the electronic assembly of claim 23, wherein the adhesive (see [0092] “Super chip 110N is glued to WB 120 by adhesive 384.”).
	Wang and Kahn and Joseph and Karhade do not disclose the adhesive is a snap cure adhesive.
Hatano discloses a snap cure adhesive (see Fig. 12 & [0086] “After a liquid or paste resin material is supplied on the bottom and sidewall faces of the hollow 26, the semiconductor substrate 3 is placed in the hollow 26 as shown in FIG. 12, and then the resin material is thermally cured for example, to thereby fix the semiconductor substrate 3 to the wiring board 27.” The adhesive is a “snap cure” adhesive because it is a resin in liquid from which is cured to a solid form and snaps into place; also see Fig. 10 the semiconductor substrate element 3 has chip-to-chip interconnections 4 which mechanically and electrically bridge a connection between the semiconductor chips 2a and 2b, see [0057]).
The material of the adhesive as taught by Hatano is incorporated as the material of the adhesive in the combination of Wang and Kahn and Joseph and Karhade. The combination discloses the adhesive is a snap cure adhesive. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the material of the adhesive as a snap cure adhesive as taught by Hatano as the material of the adhesive as a snap cure adhesive of the combination of Wang and Kahn and Joseph and Karhade because the combination allows the element to be adhered by the adhesive to be adjusted while the adhesive is still in liquid state until the desired setting location is obtained and then curing the adhesive;
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known specific type of adhesive for another to obtain predictable results of adhering one element to another in a similar device.

14.	Claim 25 is rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2016/0071818 A1), hereinafter as Wang, in view of Khan et al. (US 2013/0214410 A1), hereinafter as Khan, in view of Joseph et al. (US 2009/0267238 A1), hereinafter as Joseph, in view of Karhade et al. (US 2015/0001717 A1), hereinafter as Karhade, in view of Haba et al. (US 2014/0239514 A1), hereinafter as Haba.

15.	Regarding Claim 25, Wang and Kahn and Joseph and Karhade disclose the electronic assembly of claim 23.
Wang and Kahn and Joseph and Karhade do not appear to explicitly disclose wherein the bridge is a rectangle.
	Haba discloses a rectangular semiconductor chip (see [0002] “A typical semiconductor chip is formed as a generally thin, rectangular solid”).
	The rectangular shape of the chip as taught by Haba is incorporated as the shape of the bridge of Wang and Kahn and Joseph and Karhade. The combination discloses wherein the bridge is a rectangle (see Wang Figs. 2 & 4 the planar shape of the bridge element 110N is a rectangle).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the rectangular shape of the chip as taught by Haba as the planar shape of the bridge of Wang and Kahn and Joseph and Karhade, wherein the combination discloses wherein the bridge is a rectangle because the combination allows use of a typical semiconductor chip which can be manufactured from treating a larger, flat wafer to form the electronic circuitry and contacts of numerous chips simultaneously, and then severing the wafer along lines referred to as "dicing lanes" which form the edges or boundaries of the individual chips and mounted to be incorporated in a package which can be in electrical communication with additional components (see Haba [0002-0004]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known shape of a semiconductor chip for another to obtain predictable results of a rectangular shape.










Allowable Subject Matter
16.	Claims 30, 32-34 and 37 are allowed.
		
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

17.	Claim 30, “a void is laterally between the adhesive and the sidewalls of the cavity” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 30 incorporate the same allowable subject matter.

18.	Claim 34, “wherein at least some of the plurality of bridges are embedded within a same cavity of the at least one cavity in the upper surface of the substrate … wherein each of the plurality of dice contacts the upper surface of one of the plurality of bridges and directly contacts the upper surface of the substrate; wherein the plurality of bridges electrically connects ones of the plurality of dice to others of the plurality of dice” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 34 incorporate the same allowable subject matter.




Conclusion                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818